Citation Nr: 1544234	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1975.  He died in April 2011, and the appellant has claimed benefits as his surviving spouse.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

In a January 2013 VA Form 9, the appellant requested a hearing before the Board at the RO.  She was scheduled for such a hearing in May 2015, but she did not appear for that proceeding.  However, upon review, it appears that appellant may not have been properly notified of the scheduled hearing.  In this regard, the RO sent letters to her in February 2015 and April 2015 using an address that was different than the one she last provided in the January 2013 VA Form 9.  Both letters were returned as undeliverable. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the appellant's current mailing address, to include contacting her representative or any other appropriate entity.  The appellant had provided a new mailing address in her January 2013 VA Form 9, but in October 2015, VA obtained information suggesting a different address.

2.  The AOJ should then take appropriate steps to schedule the appellant for a hearing in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

